In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated March 10, 1998, which denied their motion for summary judgment and granted summary judgment to the defendants, dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Edwin Sammis (hereinafter the plaintiff) was injured as he was helping the defendant Alex Caruano move a cardboard box from an elevated shelf in an equipment shed at the defendant North Babylon Athletic Club. The shed was used to store football equipment for the defendant Nassau/Suffolk Football League (hereinafter Nassau Football). At the time of the injury the plaintiff was an assistant football coach for Nassau Football and had been so for at least the two prior years. He had been in the shed approximately 30 times, and was aware that football equipment was stored there. The plaintiff admitted that he volunteered to help move the box and had positioned himself into a very small space. There existed no duty to warn of danger which was obvious and which the plaintiff either did or should have appreciated to the same extent as a warning would have provided (see, Terry v Erie Foundry Co., 235 AD2d 414; DePasquale v Morbark Indus., 221 AD2d 409).
Therefore, summary judgment was properly granted to the defendants, dismissing the complaint. S. Miller, J. P., Santucci, Feuerstein and Smith, JJ., concur.